EXAMINER’S  AMEDMENTS/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The terminal disclaimer filed on 07/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent based on Application No 14,961,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Decision to grant a European patent issued on 2018-07-19 for Application No 16196430.9 - 1106 / 3162765 (European counterpart of the instant Application) is noted by Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 	Claims 8-10 are rejoined 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record-CN101585560, CN106159220, US 2013/0108921, US 2016/0118648, US 20080305397 US 20150380736  US 20060127769- fail to teach or suggest the following limitation: ”a full width at half maximum (FWHM) of a peak of a (104) plane of the lithium nickel cobalt aluminum composite oxide is 0.15 or less, an FWHM of a peak of a (108) plane of the lithium nickel cobalt aluminum composite oxide is 0.15 or less, the peaks being obtained by X-ray diffraction analysis using a CuKa X-ray, and the composite positive active material has an average crystal size of 800 nm or less” in combination with remaining limitations of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1-3, 5, 6, 8-13, 15 and 16 are allowed over prior of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727